Title: To James Madison from John W. Forbes, 8 February 1813
From: Forbes, John W.
To: Madison, James


SirNew York 8 Feby 1813.
I have raised a number of Men for the Volunteer Service for Twelve Months with the view of obtaining a separate command, but the late Act of Congress being understood to repeal the Volunteer Act and the General Officer commanding this Post having determined to accept no Volunteers after the 1st Instant, have prevented my accomplishing that object.
The number of men required by General Armstrong while commanding here to be raised for a separate command was Three hundred & fifty or Two hundred for a Major to be attached to some Regiment. The latter number has been raised by me as will appear by the enclosed Certificates. I have therefore to solicit that I may be attached to the Regiment commanded by Isaac Denison, as Second in command having as I believe raised a sufficient number of Men to entitle me to that situation exclusive of the commission I now hold in the Artillery of this State which I have the honour to enclose. I am Sir very respectfully Your most Obdt Sert
J.W. Forbes
